J-S14020-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SCOT BAILLIE BOWSER                        :
                                               :
                       Appellant               :   No. 989 WDA 2021

          Appeal from the Judgment of Sentence Entered June 1, 2021
     In the Court of Common Pleas of Armstrong County Criminal Division at
                        No(s): CP-03-CR-0000945-2018


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McCAFFERY, J.:                             FILED: JUNE 27, 2022

        Scot Baillie Bowser (Appellant) appeals from the judgment of sentence

entered in the Armstrong County Court of Common Pleas following his jury

convictions of two counts of strangulation, and one count each of aggravated

assault, simple assault, recklessly endangering another person (REAP), and

disorderly conduct.1 On appeal, he challenges the weight of the evidence,

alleging that the testimony of Paige Carney (Victim) did not support the jury’s

verdict. We affirm.

        This matter stems from Appellant’s physical assault of Victim, his then

girlfriend, in their home on November 16, 2018. Appellant was subsequently

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 18 Pa.C.S. §§ 2718(a)(1), 2702(a)(1), 2701(a)(1), 2705, and 5503(a)(1),
respectively.
J-S14020-22



charged with three counts of strangulation and one count each of aggravated

assault, simple assault, REAP, disorderly conduct, and harassment.2 This case

proceeded to a jury trial commencing on April 13, 2021.3

        At trial, Victim testified that on the day of the incident, she woke up

“around” 2:00 p.m. at the home she lived in with Appellant and Appellant’s

mother in Ford City, Armstrong County, Pennsylvania.              N.T., 4/13/21-

4/14/21, at 6-7. Victim and Appellant began to have a verbal argument when

Appellant became angry and “punched [Victim] in the back.”             Id. at 7-8.

Victim stated that the altercation turned “into a full-fledged . . . fight” where

she lost consciousness “[t]hree times.” Id. at 8, 14-15. At the start of the

altercation, Appellant was “grabbing [Victim] and bashing [her] head off the

dresser and into [his] bed frame[.]” Id. at 8. Victim did not fight back, but

instead “ragdolled” and “went limp” because she “didn’t know what to do.”

Id. at 8, 10.

        When Victim awoke, Appellant had her “restrained” on his bed. Id. at

11, 59-60.      She began “screaming hoping [Appellant’s] mom would come

downstairs” and intervene. Appellant then “yanked [her lower jaw] hard and

shoved a . . . sock down [her] throat so [she] couldn’t breathe[.]”4 Id. at 12,
____________________________________________


2   18 Pa.C.S. § 2709(a)(1).

3   Both days of trial are recorded in one transcript in succession.

4 Victim’s testimony also described Appellant putting “his hands around [her]
throat” before putting the sock in her mouth, but she did not state clearly
(Footnote Continued Next Page)


                                           -2-
J-S14020-22



61-62. She then passed out again. Id.at 12, 62. Victim woke to Appellant

“burning [her] with a cigarette[,]” which left a scar on her leg. N.T. at 12-13.

When Appellant got off of her and looked away, Victim “tried running[,]” but

Appellant “came up behind [her] and he lifted [her] in the air around [her]

neck[,]” choking her. Id. at 14, 63-64. Victim testified she “thought [she]

was going to die and . . . completely passed out” again. Id. at 14. This time,

she awoke in the hallway outside of the bedroom. Id. at 17. She then “got

up and . . . ran out the front door.” Id.

       Victim testified she went to her grandfather’s house, which was nearby,

where she saw her grandfather and her uncle, Jimmy Jack. Id. at 17-19, 65.

She was “completely hysterical” as she told her grandfather and Jack what

happened. Id. at 19. She testified Jack, who was “very good friends with”

Appellant, “didn’t believe” her, and her grandfather simply told her to go to

the hospital. Id. at 19-20. Victim became frustrated, left, and walked to the

home of her friend, Bonnie Walters, who lived about “a block away.” Id. at

21. She stated she arrived at Walters’ home about 30 to 45 minutes after

escaping the assault. Id. at 22. Walters helped get Victim to the hospital.

Id. The hospital then contacted the police. Id. at 24.

       After the attack, Victim explained that she “gave up” — she was “on

drugs and . . . didn’t want to live anymore.” N.T. at 30. During this time, she
____________________________________________


beyond that when this happened. See N.T. at 15, 59-61. The jury ultimately
acquitted Appellant of the strangulation charge involving “two hand choking
[of a] family or household member[.]” See Verdict Sheet, 4/14/21, at 1.


                                           -3-
J-S14020-22



contacted Appellant’s mother via Facebook Messenger.          Id. at 31.   Victim

testified she “was scared . . . and didn’t want to deal with it anymore[,]” so

she asked Appellant’s mother to pay her $200 “to not pursue charges” against

Appellant. Id. at 31, 34. Appellant’s mother agreed, but ultimately Victim

decided to pursue the case against Appellant. Id. at 34-37. By the time of

trial, Victim had not taken drugs for over a year. Id. at 41.

      Walters testified that on the day of the incident, she was unsure what

time Victim arrived at her home, but that it was “no later than 7:00” p.m.

N.T. at 113, 124. Walters stated Victim was “distraught” and had bruises on

her neck and arms. Id. at 114. Victim told Walters that Appellant “brutally

attacked her.” Id. at 115. Walters helped Victim get to the hospital “[a]bout

an hour” later. Id. at 115-16.

      Appellant presented the testimony of his mother and Victim’s uncle,

Jack. Appellant did not testify at trial. Appellant’s mother testified that Victim

asked for $200 in exchange for not pursuing charges against Appellant. N.T.

at 186. Appellant’s mother initially agreed to pay Victim $200, but ultimately

did not give her the money. Id. at 196-97.

      Jack testified that on the day of the incident Appellant called him “before

noon” because he was “concerned” about Victim’s “well-being.” N.T. at 211.

Jack stated Victim arrived at his home “five to ten minutes” after the phone

call and was crying as she recounted the attack to Jack. Id. at 212, 214. Jack

testified that he asked to see the marks on her body, but he saw nothing. Id.




                                      -4-
J-S14020-22



at 214. He eventually agreed to take her to the hospital, but she left “in a

car” while he retrieved his keys. Id. at 214-15.5

        On April 14, 2021, the jury convicted Appellant of two counts of

strangulation and one count each of aggravated assault, simple assault, REAP,

and disorderly conduct; the jury found Appellant not guilty of the remaining

strangulation charge, and the trial court later dismissed the harassment

charge. On June 1, 2021, the trial court sentenced Appellant to 60 to 120

months’ incarceration for aggravated assault and imposed no further penalty

for the remaining charges.

        Appellant filed a timely post-sentence motion, challenging the weight of

the evidence supporting his conviction. The trial court denied the motion on

August 6, 2021, and this timely appeal followed.6

        Appellant raises the following claim for our review:

        Did the trial court err in denying [Appellant’s] Post-Sentence
        Motion seeking a new trial on the basis that the evidence
        presented by the Commonwealth at trial was insufficient to sustain
        the verdict due to the fact that the verdict rendered was contrary
        to the weight of the evidence in that said evidence was so contrary
        to the verdict that it shocks one’s sense of justice and the award
        of a new trial is imperative so that right may be given another
        opportunity to prevail?

Appellant’s Brief at 7.


____________________________________________


5   Jack acknowledged he has a prior conviction for retail theft. N.T. at 218.

6Appellant complied with the trial court’s order to file a concise statement of
errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).


                                           -5-
J-S14020-22



      Appellant argues the verdict was against the weight of the evidence

because Victim’s testimony was “uncorroborated” and “so weak” that it cannot

support the verdict. Appellant’s Brief at 15. Appellant maintains that Victim’s

testimony contradicts the testimony of Jack and Walters, leaving a “gap in

time of approximately four hours” between her leaving her home following the

assault and her arrival at the hospital. Id. at 17. Appellant avers the “glaring

inconsistencies” between the testimony of the witnesses and Victim renders

the verdict against the weight of the evidence.      Id. at 17-18.    Appellant

emphasizes that Jack did not observe any marks on Victim, and during that

gap in time “any number of scenarios could have occurred causing the injuries

observed by Ms. Walters” and the treating physician. Id. at 16, 18. He also

insists that Victim’s attempted arrangement to accept $200 in exchange for

withdrawing her allegations “renders her testimony . . . so unreliable” that it

“shock[s] one’s sense of justice.” Id. at 13. We conclude no relief is due.

      Preliminarily, we note that while Appellant claims the evidence was

“insufficient to sustain the verdict” in his statement of questions presented,

his argument focuses solely on the weight of the evidence supporting his

conviction. See Appellant’s Brief at 7; see also id. at 12-18. To the extent

Appellant intended to raise a sufficiency challenge, we agree with the trial

court that such issue is waived. See Trial Ct. Op., 9/22/21, at 5 (unpaginated)

(sufficiency argument waived when Appellant failed to “identify the specific

elements of any crime the Commonwealth failed to establish”); see also

Commonwealth v. Gibbs, 981 A.2d 274, 281 (finding a challenge to

                                     -6-
J-S14020-22



sufficiency of the evidence waived where the appellant did not specify which

conviction he was challenging, did not argue which elements were not met,

and cited no legal authority).

       This Court’s standard of review of a weight of the evidence claim is well-

settled:7

       A weight of the evidence claim concedes that the evidence is
       sufficient to sustain the verdict, but seeks a new trial on the
       ground that the evidence was so one-sided or so weighted in favor
       of acquittal that a guilty verdict shocks one’s sense of justice. On
       review, an appellate court does not substitute its judgment for the
       finder of fact and consider the underlying question of whether the
       verdict is against the weight of the evidence, but, rather,
       determines only whether the trial court abused its discretion in
       making its determination.

Commonwealth v. Lyons, 79 A.3d 1053, 1067 (Pa. 2013) (citations

omitted). A trial court will not grant a new trial because of a mere conflict in

the testimony.      See Commonwealth v. Mucci, 143 A.3d 399, 410 (Pa.

Super. 2016) (citation omitted). Further, the jury, as fact finder, is free to

believe all, some, or none or the evidence presented. Commonwealth v.

Jacoby, 170 A.3d 1065, 1078 (Pa. 2017) (citations omitted). The jury is also

free to “resolve any inconsistencies or discrepancies in the testimony in either

party’s favor.” Id.


____________________________________________


7 Appellant properly preserved his weight claim in his post-sentence motion
pursuant to Pa.R.Crim.P. 607. See Pa.R.Crim.P. 607 (parties must raise a
challenge to the weight of the evidence before the trial court either before
sentencing or in a post-sentence motion); see also Appellant’s Post-Sentence
Motion, 6/10/21, at 2 (unpaginated).


                                           -7-
J-S14020-22



       This Court will not find an abuse of discretion

       based on a mere error of judgment, but rather . . . where the
       [trial] court has reached a conclusion which overrides or
       misapplies the law, or where the judgment exercised is manifestly
       unreasonable, or the result of partiality, prejudice, bias or ill-will.
       Importantly, [this C]ourt should not find that a trial court abused
       its discretion merely because [we] disagree[ ] with the trial court’s
       conclusion. Indeed, “when reviewing the trial court’s exercise of
       discretion, it is improper for [this C]ourt to ‘step[ ] into the shoes’
       of the trial judge and review the evidence de novo.” In other
       words, [this C]ourt “may not disturb a trial court’s discretionary
       ruling by substituting its own judgment for that of the trial court.”

Commonwealth v. Gill, 206 A.3d 459, 467 (Pa. 2019) (citations and some

quotation marks omitted).

       The trial court found that despite the alleged inconsistencies between

Victim and Jack’s testimony, the record supported the jury’s verdict. Trial Ct.

Op. at 6-8 (unpaginated). The trial court opined:

       [Appellant] identifies only two conflicting aspects of [Victim]’s and
       Jack’s testimony: that Jack did not observe any evidence of
       injuries on [Victim]’s body and that Jack testified that [Victim] left
       his residence in a car and not on foot[.] The record is far from
       clear regarding the extent of Jack’s examination of Carney when
       she arrived, and much of the physical evidence of the assault likely
       was under her clothes. It is also possible, if not likely, that the
       petechial[8] rash on [Victim]’s face did not develop fully until after
       she left Jack’s residence.

            There does appear to be an inconsistency in the testimony
       concerning how [Victim] left Jack’s residence, but such a fact is
       immaterial to what occurred prior to [her] arrival.
____________________________________________


8 The treating physician on the day of the assault, Dr. Roderick Groomes,
M.D., testified that Victim had a petechial rash, which is a “classic rash for
strangulation” and supported Victim’s assertion that she was “choked until she
lost consciousness[.]” N.T. at 88-89, 99.


                                           -8-
J-S14020-22



Id. at 6-7 (unpaginated) (paragraph break inserted). The trial court noted

that the jury was free to assess the witnesses’ credibility and resolve conflicts

in testimony however it saw fit. Id. at 7. We agree. See Jacoby, 170 A.3d

at 1078.    Victim testified that Appellant attacked her by punching her,

slamming her into furniture, burning her with a cigarette, and cutting off her

air supply to the point that she lost consciousness.      The jury credited this

testimony despite slight inconsistencies between the witnesses regarding the

timing of the events.    We cannot reverse the verdict based on Appellant’s

claim that the jury should have credited an account of the incident that favors

him over Victim. See Mucci, 143 A.3d at 410.

      Appellant also challenges Victim’s credibility based upon the Facebook

messages between Victim and Appellant’s mother. The trial court noted that

“the communications [between Victim and Appellant’s mother] are undisputed

in the record.” Trial Ct. Op. at 7 (unpaginated). Nevertheless, it found:

      Although [Victim’s] attempt to get money in exchange for her non-
      cooperation with the Commonwealth was inappropriate, [Victim]
      at no time told [Appellant’s mother] that the incident didn’t occur
      or that she would lie in the trial. Rather, [Victim]’s statements to
      hospital staff, the police, [her grandfather,] and . . . Jack all were
      consistent with one another and with [her] testimony at trial. . . .

Id. The trial court concluded, and we agree, that Victim’s Facebook messages

with Appellant’s mother did not render her testimony as a whole “unreliable,

inconsistent, and untrustworthy” to the point where the jury’s verdict would

shock one’s sense of justice. See id. at 8; see also Lyons, 79 A.3d at 1067.

An offer to circumvent prosecution of a crime in exchange for monetary


                                      -9-
J-S14020-22



compensation is inappropriate, but Victim’s account of the physical assault is

uncontradicted. Further, she explained in her testimony why she contacted

Appellant’s mother, and the jury did not find this incident discredited her

description of the attack. See Jacoby, 170 A.3d at 1078.

     Appellant failed to demonstrate how the trial court abused its discretion

in denying his claim. Thus, no relief is due. See Lyons, 79 A.3d at 1067.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/27/2022




                                    - 10 -